Citation Nr: 0026441	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine disk 
disease, currently evaluated as 20 percent disabling.  

2.  The propriety of the initial 10 percent evaluation 
assigned for bursitis of the left hip.  

3.  Entitlement to service connection for arthritis of the 
cervical spine claimed as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
November 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia South, 
Carolina.  In that determination, the RO denied the veteran's 
claim for increased ratings for arthritis of the lumbar spine 
and for service connection for osteoarthritis of the cervical 
spine secondary to a right knee disability.  The RO, however, 
granted service connection for bursitis of the left hip and 
assigned a noncompensable disability evaluation, effective on 
August 27, 1998.  The veteran timely appealed these 
determinations to the Board, and a hearing before an RO 
hearing officer was held in June 1999.

As the veteran has disagreed with the assignment of the 
initial rating for his left hip disability, the Board has 
recharacterized this issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  During the course of this appeal, in 
September 1999, the RO granted a 10 percent rating for the 
service-connected hip disability effective August 27, 1998.  
Inasmuch as the veteran is presumed to seek the maximum 
available benefit for a disability, and a higher evaluation 
is available for his bursitis, both before and since August 
27, 1998, his claim for a higher evaluation remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the secondary service connection 
issue is set forth below.  However, the remaining claims are 
addressed in the REMAND following the Order portion of the 
DECISION.  



FINDING OF FACT

As there is no competent medical evidence establishing that 
the veteran's cervical spine disability was caused or 
worsened by his service-connected right knee disability, the 
claim for service connection for arthritis of the cervical 
spine on a secondary basis is not plausible.  


CONCLUSION OF LAW

The claim for service connection for arthritis of the 
cervical spine secondary to service-connected right knee 
disability is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  That regulation has been 
interpreted to permit service connection for the degree of 
disability resulting from aggravation of nonservice-connected 
disorder by a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

However, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(June 22, 1998).  If a claimant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim, and the claim must be 
denied.  See Anderson v. Brown, 9 Vet. App. 542, 546 (1996); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994). 

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Establishing a claim for service connection as well grounded 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps, supra (expressly adopting definition of well-
grounded claim set forth in Caluza, supra); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  To establish a well-grounded claim for entitlement 
to service connection on a secondary basis, the veteran must 
provide medical evidence that attributes a non service-
connected disability to a service-connected disability.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this matter, the veteran does not contend, and the record 
does not reflect, that the his current cervical spine 
disability during service.  Rather, he maintains that he 
developed his current cervical spine disability as a result 
of his service-connected right knee disability.  The Board 
notes that service connection is in effect for unstable right 
knee with deformity of the joint and traumatic arthritis, 
currently evaluated as 50 percent disabling.  

The record consists of VA and private medical records 
spanning from 1973 to 1999.  This evidence shows that the 
veteran's first complaint of a cervical spine disorder was 
during a VA compensation and pension examination in November 
1973.  At that time, the veteran reported neck stiffness.  An 
examination of the cervical spine was negative.  X-rays of 
the cervical spine associated with the examination revealed 
minimal osteoarthritis.  Subsequent VA and private medical 
records provide that the veteran was seen and treated for 
cervical spine disability.  VA X-rays of the cervical spine 
dated in July 1999 revealed, in pertinent part, marked 
spondylosis with lordotic deformity of the cervical spin, 
anterior and moderate posterior spondylosis, severe disc 
space narrowing at multiple cervical levels from C4-C5 
inferiority to C6-C7, and mild degenerative changes in the 
odontoid view.  The veteran underwent VA compensation and 
pension examinations in September 1998 and July 1999.  The 
veteran related that his neck and shoulder pain were 
secondary to his service-connected right knee disability.  At 
that conclusion of a physical examination of the cervical 
spine in September 1998, the examiner indicated that the 
veteran demonstrated symptoms consistent with mild 
degenerative osteoarthritis of the cervical spine, rather 
than any sequela from a pre-existing lower extremity injury.  
Records of treatment by Dr. N. H. Beaver, Jr., a private 
chiropractor, dated between 1994 and 1997, reflect treatment 
for cervical spine pain, but no opinion as to the etiology of 
such pain; a June 1999 statement from Dr. Beavers pertain to 
a low back disability, but does not refer to the veteran's 
cervical spine pain.  In July 1999, the veteran was diagnosed 
as having neck pain without any evidence on examination or by 
history of radiculopathy.  

While the evidence shows that the veteran has a cervical 
spine disability, there is no competent medical opinion 
establishing that the veteran's cervical spine disability is 
the result of or proximately due to his service-connected 
knee disability, and the veteran has not indicated that such 
an opinion exists.  Significantly, in the only opinion of 
record to address the etiology of cervical spine disability, 
the Board notes that the September 1998 examiner essentially 
ruled out a relationship between such disability and lower 
extremity condition.  

Thus, the only indication of relationship between 
osteoarthritis of the cervical spine and the service-
connected right knee disability comes from the veteran, 
himself.  In that connection, the veteran testified at a 
personal hearing before a hearing officer in June 1999 that 
he discussed the problems that he was having with his 
cervical spine and his service-connected knee disability with 
a VA doctor, but admitted that the doctor did not draw an 
association between the two disorders.  While the veteran may 
well believe that his cervical spine disability is 
attributable to his right knee condition, the evidence does 
not establish that the veteran is a medical expert.  As a lay 
person without appropriate medical training and expertise, he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of a medical opinion establishing that a medical 
nexus between the veteran's cervical spine disorder and his 
service-connected right knee disability, the Board must find 
that the veteran's claim is not plausible.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a cervical spine disability on a 
secondary basis is well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice than any additional relevant evidence may exist that, 
if obtained, would make the veteran's claim well grounded.  
See McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  

As the RO has also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the Board doing 
likewise.  Furthermore, in a Statement of the Case dated in 
March 1999 and Supplemental Statement of the Case in 
September 1999, the RO furnished the veteran with the legal 
requirement of submitting a well-grounded claim.  Hence, the 
Board finds that any duty to inform the veteran of the 
evidence needed to support his claim has been met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  



ORDER

In the absence of evidence of a well-grounded claim, the 
claim for service connection for a cervical spine disability 
on a secondary basis is denied.  

REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations for low back and left hip 
disabilities are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds, however, 
further development is warranted to fulfill the duty to 
assist the veteran in the development of facts pertinent to 
his claims.  

The veteran maintains that the symptoms associated with his 
service-connected left hip and back disabilities are more 
disabling than currently evaluated.  The veteran testified 
that he experiences chronic low back and left hip pain.  With 
respect to the back disability the veteran asserted that 
walking and bending cause pain.  The veteran reported that he 
has stopped playing golf because the pain.  

The veteran's service-connected lumbar spine disk disease and 
arthritis are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5293 (1999).  The veteran's service-connected bursitis 
of the left hip is rated under Diagnostic Codes 5251-5019.  
The Board notes that these codes pertain to arthritis and 
range of motion of the respective joints.  

The Board notes that, when evaluating musculoskeletal 
disabilities (particularly on the basis of limitation of 
motion), VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Moreover, VA 
examination reports addressing limitation of motion are 
inadequate for rating purposes if they do not include an 
assessment of functional loss on use or due to flare-ups and 
an assessment of fatigability, incoordination, and pain on 
movement as provided by 38 C.F.R. §§  4.40, 4.45 (1999).  
DeLuca, supra; VAOPGCPREC 9-98.  In this case, the veteran 
was provided VA compensation and pension examinations in 
September 1998 and July 1999.  The veteran complained of 
increased left hip and back pain with walking.  In July 1999, 
the veteran reported that he has had to discontinue his yard 
work because of the low back pain.  The Board notes, however, 
that these examinations do not provide any clinical findings 
reflecting fatigability or incoordination, etc. with respect 
to the veteran's low back and left hip.  Thus, the Board 
finds that the evidence does not adequately address the 
rating factors pertaining to functional loss.  Thus, after 
obtaining all outstanding pertinent medical records, the RO 
should schedule the veteran to undergo examination to obtain 
findings pertinent to consideration of 38 C.F.R. §§ 4.40 and 
4.45, and the RO should consider such factors in adjudicating 
the veteran's claims. 

Additionally, as noted above, the veteran disagreed with the 
initial schedular evaluation for his left hip disability and 
perfected his appeal of that issue.  As discussed in 
Fenderson, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged rating."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO has not considered such; hence, on remand, 
the RO must consider whether a higher evaluation for left hip 
disability is warranted at any time since the grant of 
service connection for that disability.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  The RO should obtain and associate 
with the claims file all pertinent 
medical records from the Van Dorn VA 
hospital, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
noted in the claims file 

2. After all available records referred 
to above are associated with the claims 
file, the veteran should be scheduled to 
undergo further VA orthopedic examination 
to determine the current severity of the 
veteran's service- connected low back 
disability and left hip disability.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and studies 
(to include range of motion studies) 
should be performed, and all clinical 
findings should be reported in detail.  
Tests of joint movement against varying 
resistance should be performed by the 
orthopedist.  The examiner should also 
describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
orthopedist should identify any objective 
evidence of pain on movement during the 
examination, and opine whether, and to 
what extent, there would be additional 
functional loss due to pain, weakness, or 
other factors noted above during flare-
ups (if the veteran describes flare-ups), 
or with repeated use.  If feasible, the 
examiner should express this in terms of 
additional degrees of limitation of 
motion; if this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of each of the disabilities on 
the veteran's ability to work.  

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citations to 
specific evidence of record), should be 
set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims for an higher evaluations for 
lumbar spine and left hip disabilities in 
light all pertinent evidence and legal 
authority.  In adjudicating both claims, 
the RO must functional loss due to pain 
and other factors, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra.  
Moreover, in considering the claim for a 
higher evaluation for bursitis of the 
left hip, the RO should consider whether 
a "staged rating," pursuant to 
Fenderson, supra, is warranted.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND. 

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
oral argument in response thereto before 
the matters on appeal are returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 



